Case 2:21-cv-00784-AKK Document 1 Filed 06/08/21 Page 1 of 5            FILED
                                                               2021 Jun-08 PM 01:16
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:21-cv-00784-AKK Document 1 Filed 06/08/21 Page 2 of 5
Case 2:21-cv-00784-AKK Document 1 Filed 06/08/21 Page 3 of 5
Case 2:21-cv-00784-AKK Document 1 Filed 06/08/21 Page 4 of 5
Case 2:21-cv-00784-AKK Document 1 Filed 06/08/21 Page 5 of 5
